Exhibit 10.1

March 19, 2009

Micrel, Incorporated

2180 Fortune Drive

San Jose, CA 95131

Attn: Ray Zinn, President, CEO and Chairman of the Board

Ladies and Gentlemen:

Subject to the terms and conditions set forth below, we hereby agree with Micrel
Incorporated (the “Company”) as follows:

1. We agree that, until March 24, 2010, without the prior approval of the Board
of Directors (the “Board”) of the Company, we will not make, or in any way
finance or participate in, directly or indirectly, any “solicitation” of
“proxies” (as such terms are defined in Rule 14a-1 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), without regard to the exclusions
set forth in Rule 14a-1(l)(2)(iv) thereunder) to vote, or seek to advise or
influence any person with respect to the voting of, any voting securities of the
Company or any of its subsidiaries, in connection with any matter, or call a
special shareholders’ meeting or introduce a shareholder proposal at a
shareholders’ meeting for any such purpose, or make a public announcement
concerning an intention to engage in any of the foregoing, or conduct or
participate in any type of referendum concerning the Company, its management,
Board or business.

2. We acknowledge that we beneficially own 8,852,690 shares of Common Stock of
the Company, and, until March 24, 2010, without the prior approval of the Board,
we agree that we will not acquire beneficial ownership of any additional shares
of Common Stock (or derivative or other rights in respect of shares of Common
Stock) or the right or rights to acquire or vote additional voting securities of
the Company, provided, however, we may acquire additional shares of Common Stock
(or rights in respect thereof) or the right or rights to acquire or vote
additional voting securities of the Company, on a pro rata basis with other
shareholders of the Company, in (i) any rights offering conducted by the Company
in which any current holders of the Company’s securities are offered the
opportunity, on a pro rata basis, to acquire shares or other securities, voting
or non-voting, of the Company, (ii) any stock dividend, or (iii) any stock split
or recapitalization. We represent and warrant that, as of the date hereof, the
8,852,690 shares of Common Stock set forth in this Paragraph 2 are the only
shares of Common Stock beneficially owned by us.

3. We agree that, until March 24, 2010, without the prior approval of the Board,
we will not sell or dispose of in a single transaction or series of related
transactions in excess of 300,000 shares of Common Stock (or derivative or other
rights in respect thereof) to any other person or “group” (within the meaning of
Rule 13d-5 under the Exchange Act) unless (i) in connection with a registered
tender offer to a person or group that is not affiliated with us and is not a
competitor of the Company.; (ii) prior to such sale or disposition, such shares
are first offered to the Company at the same price and on the same terms and
conditions as offered to such other



--------------------------------------------------------------------------------

person or “group” and if the Company shall not have accepted such offer in
writing within ten business days of receipt of such offer, the Company shall be
deemed to have rejected such offer; or (iii) such disposition is pursuant to a
dividend or distribution made by us on a pro rata basis to our shareholders or
other equity investors.

4. We agree that we will not form, join in or in any other way participate in a
“partnership, limited partnership, syndicate or other group” within the meaning
of Section 13(d)(3) of the Exchange Act with respect to the Common Stock or
deposit any shares of Common Stock in a voting trust or similar arrangement or
subject any shares of Common Stock to any voting agreement or pooling
arrangement; provided, however, the foregoing shall not be deemed to apply to
arrangements solely among affiliated funds of Obrem Capital (GP), LLC with
respect to the shares of Common Stock held by them on the date hereof or
hereafter acquired in compliance with the terms of this letter agreement.

5. We agree that, until March 24, 2010, without the prior approval of the Board,
we will not engage in any action or transaction described in any of paragraphs
(a) (except Obrem Capital (GP), LLC and/or its affiliated funds will be allowed
to sell shares in accordance with Paragraph 3 of this letter agreement) through
(j) of Item 4 of Schedule 13D promulgated by the U.S. Securities and Exchange
Commission (each a “Schedule 13D Transaction”) or file any amendment to the
Schedule 13D previously filed by the undersigned with the Securities and
Exchange Commission indicating that either of the undersigned or any of their
affiliates has a plan or proposal to engage in, or that it has engaged in, a
Schedule 13D Transaction (other than an amendment filed following the execution
and delivery of this letter agreement announcing such execution and delivery or
subsequent filings necessitated by the terms of this letter agreement and
actions by the parties thereunder). For the avoidance of doubt, “Schedule 13D
Transaction” shall be deemed to include, without limitation, any discussions or
communications with any persons for the purpose of encouraging or facilitating
the acquisition of control of the Company. Notwithstanding any other provision
of this Paragraph 5, it is understood and agreed that nothing herein shall be
deemed to prevent our sale of Common Stock that is otherwise in accordance with
this letter agreement and expressly permitted in Paragraph 3 of this letter
agreement that results in a transaction described in paragraph (b) of Item 4 of
Schedule 13D.

6. We agree that, until March 24, 2010, at any meeting of the shareholders of
the Company, however called, or in any other circumstance in which the vote,
consent or approval of the shareholders of the Company, in their capacity as
shareholders, is sought, with respect to the election or removal of directors of
the Company, that we shall vote, give our consent or withhold our vote with
respect thereto, or cause to be voted, all shares of Common Stock held by us, or
over which we exercise voting control and to which this agreement relates, in
favor of those nominees approved by the Board and against any other nominees and
against any proposal to remove the directors of the Company. We agree that we
will not support or participate in any “withhold the vote” or similar campaign
with respect to an election of such nominees. We agree that we will not grant
any proxy, power-of-attorney or other authorization in or with respect to any
shares of Common Stock that are held by us, or over which we exercise voting
control and to which this agreement relates, or take any other action, in our
capacity as a shareholder of the Company, that would in any way restrict, limit
or interfere with the performance of our obligations hereunder.



--------------------------------------------------------------------------------

7. We agree that all shares of Common Stock that we beneficially own as of the
date of this letter agreement, and any shares of Common Stock that we acquire in
accordance with the provisions of this letter agreement or with respect to which
we otherwise acquire beneficial ownership or voting rights, directly or
indirectly, after the date of this letter agreement, including, without
limitation, shares issued upon the conversion, exercise or exchange, as the case
may be, of securities held by us that are convertible into, or exercisable or
exchangeable for, shares of Common Stock, shall be subject to the terms and
conditions of this letter agreement. We agree that, without the prior approval
of the Board, we will not publicly disclose any intent, plan or proposal to seek
any waiver or consent under, or amendment of, any provision of Sections 1 though
7 of this letter agreement.

8. This agreement is contingent on the Company’s continuing efforts at improving
operating margin consistent with economic conditions, repurchase of shares and
paying a dividend as cash allows, staffing its board of directors with qualified
board members and expanding its board to six members with five independent
directors.

9. The restrictions and agreements made by us contained in Paragraphs 1 through
7 shall terminate upon the earliest to occur of (i) such time as we, together
with our affiliated entities, beneficially own less than 5% of the Common Stock
of the Company; (ii) the Company’s material breach of any material provision of
this letter agreement, which breach shall continue uncured for more than 30 days
after written notice of such breach shall have been delivered by us to the
Company (but any such breach hereof by the Company shall not relieve the Company
of the restrictions and agreements made by it herein); (iii) the acquisition by
any person or “group” that is not affiliated with us of a majority of the
outstanding shares of Common Stock; (iv) the date on which the Company shall
have entered into any merger, acquisition transaction or other business
combination involving all or substantially all of the Company’s assets or
properties; (v) March 24, 2010; or (vi) the Company (a) commences any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any state or federal bankruptcy or insolvency law, (b) applies for, consents to,
or acquiesces in, the appointment of a trustee, receiver or other custodian for
the Company or all or substantially all of its property, or makes a general
assignment for the benefit of creditors, under any state or federal bankruptcy
or insolvency law, (c) has a trustee, receiver, or other custodian appointed for
the Company or all or substantially all of the Company’s property under any
state or federal bankruptcy or insolvency law, or (d) has a bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any state or
federal bankruptcy or insolvency law, that is involuntarily commenced against or
in respect of the Company and which shall not have been dismissed within 30 days
following the commencement thereof. Notwithstanding the foregoing, the
restrictions and agreements made by us contained in Paragraphs 1 through 7 shall
not terminate if the basis for such termination resulted from a breach by us of
any provision of this letter agreement.

10. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.



--------------------------------------------------------------------------------

11. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

12. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

13. This letter agreement, including, without limitation, the provisions of this
Paragraph 12, may not be amended, modified, terminated or waived, in whole or in
part, except upon the prior written approval of the Company, and us expressly so
amending, modifying, terminating or waiving such agreement or any part hereof.

14. This letter agreement shall be governed by and construed in accordance with
the laws of the State of California without regard to conflicts of laws
principles. Any legal action or proceeding in connection with this letter
agreement or the performance hereof may be brought in the state and federal
courts located in the State of California for the County of Santa Clara, or the
United States District Court for the Northern District of California, and each
party hereby irrevocably submits to the non-exclusive jurisdiction of such
courts for the purpose of any such action or proceeding. Each party hereby
irrevocably waives trial by jury in any action, proceeding or claim brought by
any party hereto or beneficiary hereof on any matter whatsoever arising out of
or in any way connected with this letter agreement.

15. The undersigned affiliates of Obrem Capital (GP), LLC will cause their
respective affiliated persons and entities to comply with all of the terms and
provisions hereof that are binding on such undersigned as though such affiliated
persons and entities were parties hereto.

16. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.



--------------------------------------------------------------------------------

Very truly yours, OBREM CAPITAL OFFSHORE MASTER, LP By: Obrem Capital (GP), LLC,
its general partner By:   /s/ Andrew Rechtschaffen Name:   Andrew Rechtschaffen
Title:   Managing Member

 

OBREM CAPITAL (QP), LP By: Obrem Capital (GP), LLC, its general partner By:  
/s/ Andrew Rechtschaffen Name:   Andrew Rechtschaffen Title:   Managing Member

 

Confirmed and agreed to as of the date first written above: MICREL, INCORPORATED
By:   /s/ Ray Zinn Name:   Ray Zinn Title:   President, CEO and Chairman of the
Board